Exhibit 10.5

 

INCENTIVE STOCK OPTION AGREEMENT

 

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is entered into and effective as of the        day of
                  , 20      , by and between Broadwind Energy, Inc., a Delaware
corporation (the “Company”) and                            (“Participant”).

 

RECITALS

 

A.            Participant on the date hereof is a key employee or officer of the
Company or one of its Affiliates; and

 

B.            The Company wishes to grant incentive stock options to Participant
pursuant to this Agreement and the 2007 Equity Incentive Plan (the “Plan”); and

 

C.            The Administrator has authorized the grant of an incentive stock
option to Participant to give Participant an inducement to acquire a proprietary
interest in the Company and an added incentive to advance the interests of the
Company and has determined that, as of the effective date of this Agreement, the
fair market value of the Company’s common stock is                    Dollars
($                    ) per share.

 

AGREEMENTS

 

In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows:

 

ARTICLE I.  GRANT OF OPTION

 

The Company hereby grants to Participant the right, privilege, and option (the
“Option”) to purchase up to                              
(                      ) shares (the “Option Shares”) of the Company’s Common
Stock, according to the terms and subject to the conditions hereinafter set
forth and as set forth in the Plan.  [The per share price to be paid by
Participant in the event of an exercise of the Option shall be
                   Dollars ($                ) OR: Because Participant owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or its Parent or any Subsidiary, the per
share price to be paid by Participant in the event of an exercise of the Option
shall be                  Dollars ($            ), which is not less than one
hundred ten percent (110%) of the fair market value of the Company’s Common
Stock at the date of grant of this Option.]  The Option is intended to be an
“incentive stock option,” as defined in Section 422 of the Internal Revenue Code
as amended (the “Code”), to the extent permitted by Section 422(d) of the Code. 
Shares granted in excess of the 422(d) limit will be treated as a nonqualified
stock option.

 

--------------------------------------------------------------------------------


 

ARTICLE II.  DURATION OF OPTION AND EXERCISABILITY

 

A.            Initial Period of Exercisability.  Except as provided in Articles
II.B. and II.C. below, the Option shall become exercisable according to the
following schedule.  Once the Option becomes fully exercisable Participant may
continue to exercise this Option under the terms and conditions of this
Agreement until the first of the termination of this Option as provided herein
or the Expiration Date (as defined below).  If Participant does not purchase
upon an exercise of this Option the full number of shares which Participant is
then entitled to purchase, Participant may purchase upon any subsequent exercise
prior to this Option’s termination or Expiration Date such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.  Except as otherwise provided in Articles II.B. and II.C. below, the
term during which this Option may be exercised will continue until 5:00 p.m.
(Central time) on [the date that is no more than ten (10) years following the
date of grant of this Option OR: for greater than ten percent (10%) holders
insert the date that is no more than five (5) years following the date of grant
of this Option]  (the “Expiration Date”).  In no event shall this Option be
exercisable after the Expiration Date.

 

 

 

Number of Option Shares

 

Vesting Date

 

Available for Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.            Termination of Employment for Reasons Other Than Death or
Disability.  In the event Participant ceases to be a key employee or officer of
the Company or any Affiliate for any reason other than death or an event that
constitutes permanent and total disability within the meaning of
Section 22(e)(3) of the Code (“Disability”), any unexercised portion of this
Option which was exercisable as of the date of such termination may be
exercised, in whole or in part, by Participant before the earlier of (i) the
close of business on the three-month anniversary date of such termination of
employment, and (ii) the Expiration Date.  To the extent this Option was not
exercisable upon such termination of employment, or if Participant does not
exercise the unexercised portion of the Option that was exercisable within the
time specified in this Article II.B., all rights of Participant under this
Option shall terminate, and the Option shall thereafter be void.

 

C.            Termination of Employment Due to Death or Disability.  In the
event Participant ceases to be a key employee or officer of the Company or any
Affiliate by reason of death or Disability, any unexercised portion of this
Option which was exercisable as of the date of such termination may be
exercised, in whole or in part, by Participant (or by Participant’s heirs or
legal representative(s) in the event of death or Disability) before the earlier
of (i) the close of business on the twelve-month anniversary date of such
termination of employment and (ii) the Expiration Date.  To the extent this
Option was not exercisable upon such termination of employment, or if
Participant does not exercise the unexercised portion of the Option that was
exercisable within the time specified in this Article II.C., all rights of
Participant under this Option shall terminate, and the Option shall thereafter
be void.

 

ARTICLE III.  MANNER OF OPTION EXERCISE

 

A.            Notice.  This Option may be exercised by Participant in whole or
in part from time to time, subject to the conditions contained in the Plan and
herein, by delivery, in person or by registered mail, to the Company at its
principal executive office, of a written notice of exercise.  Such notice shall
be in a form satisfactory to the Administrator, shall identify the Option, shall
specify the number of Option Shares with respect to which the Option is being
exercised, and shall be signed by the person or persons so exercising the

 

2

--------------------------------------------------------------------------------


 

Option.  Such notice shall be accompanied by payment in full of the total
purchase price of the Option Shares purchased; the exercise of the Option shall
be deemed effective upon receipt of such notice by the Company and upon payment
that complies with the terms of the Plan and this Agreement.  In the event that
the Option is being exercised, as provided by the Plan and Article II.C., above,
by Participant’s heirs or legal representative(s), the notice shall be
accompanied by appropriate proof of right of such person or persons to exercise
the Option.  As soon as practicable after the effective exercise of the Option,
Participant (or Participant’s heirs or legal representative(s) in the event of
death or Disability) shall be recorded on the stock transfer books of the
Company as the owner of the Option Shares purchased, and the Company may deliver
to Participant (or Participant’s heirs or legal representative(s)) one or more
duly issued stock certificates evidencing such ownership.  All requisite
original issue or transfer documentary stamp taxes shall be paid by the Company.

 

B.            Payment.  At the time of exercise of this Option, Participant may
determine whether to pay the total purchase price of the Option Shares to be
purchased solely in cash (including a personal check or a certified or bank
cashier’s check, payable to the order of the Company) or by transfer from
Participant to the Company of previously-owned shares of Common Stock of the
Company with a then current aggregate Fair Market Value equal to such total
purchase price, or by a combination of cash and such previously-owned shares of
Common Stock.  The Administrator may reject Participant’s election to pay all or
part of the purchase price under this Option with previously-owned shares of
common stock and may require such purchase price to be paid entirely in cash if,
in the sole discretion of the Administrator, payment in previously-owned shares
would cause the Company to be required to recognize a charge to earnings in
connection therewith.  For purposes of this Agreement, (a) “previously-owned
shares” shall mean shares of Common Stock of the Company that Participant has
owned for at least six months prior to the time of exercise, and (b) “Fair
Market Value” will be determined as set forth in the Plan.

 

C.            Investment Purpose.  The Company shall not be required to issue or
deliver any shares of Common Stock under this Option unless (a)(1) such shares
are covered by an effective and current registration statement under the
Securities Act of 1933 and applicable state securities laws or (2) if the
Administrator has determined not to so register such shares, exemptions from
registration under the Securities Act of 1933 and applicable state securities
laws are available for such issuance (as determined by counsel to the Company)
and the Company has received from Participant (or Participant’s heirs(s) or
legal representative(s), in the event of death or Disability) any
representations or agreements requested by the Company in order to permit such
issuance to be made pursuant to such exemptions, and (b) the Company has
obtained any other consent, approval or permit from any state or federal
governmental agency which the Administrator shall, in its sole discretion upon
the advice of counsel, deem necessary or advisable.  Unless a registration
statement under the Securities Act of 1933 is in effect with respect to the
issuance or transfer of Option Shares, transfer of such shares shall be
restricted unless the Company receives an opinion of counsel satisfactory to the
Company to the effect that registration under the Securities Act of 1933 and
applicable state securities laws is not required with respect to such transfer.

 

ARTICLE IV.  NONTRANSFERABILITY

 

This Option shall not be transferable by Participant, either voluntarily or
involuntarily, or subject to any lien, directly or indirectly, by operation of
law or otherwise, except as provided in the Plan.  Any attempt to transfer or
encumber this Option other than in accordance with the Plan shall void this
Option and this Option, to the extent not fully exercised, shall terminate.

 

3

--------------------------------------------------------------------------------


 

ARTICLE V.  DISPOSITIONS AND WITHHOLDING TAXES

 

A.            Notification of Disqualifying Disposition.  Prior to making a
disposition (as defined in Section 424(c) of the Code) of any shares of Common
Stock acquired pursuant to the exercise of this Option before the expiration of
two years after the date hereof or before the expiration of one year after the
date on which such shares of Common Stock were transferred to Participant
pursuant to exercise of this Option, Participant shall send written notice to
the Company of the proposed date of such disposition, the number of shares to be
disposed of, the amount of proceeds to be received from such disposition and any
other information relating to such disposition that the Company may reasonably
request.  The right of Participant to make such a disposition shall be
conditioned on the receipt by the Company of all amounts necessary to satisfy
any federal, state or local withholding tax requirements attributable to such
disposition.  The Administrator shall have the right, in its sole discretion, to
endorse any certificates representing the Option Shares with a legend
restricting transfer and to cause a stop transfer order to be entered with the
Company’s transfer agent until such time as the Company receives the amounts
necessary to satisfy such withholding requirements or until the later of the
expiration of two years from the date hereof or one year from the date on which
such shares were transferred to Participant pursuant to the exercise of this
Option.

 

B.            General Obligation.  The Company is entitled to (a) withhold and
deduct from future payments to Participant, or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any federal,
state or local withholding tax requirements attributable to Participant’s
exercise of this Option, including, without limitation, a disposition of shares
of Common Stock described in Article V.A. above, that causes this Option to
cease to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code and the regulations thereunder, or (b) require
Participant promptly to remit the amount of such withholding to the Company
before acting on any such disposition of shares of Common Stock.  In the event
that the Company is unable to withhold such amounts, for whatever reason,
Participant hereby agrees to pay to the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal, state or
local law.

 

C.            Use of Shares.  The Administrator may, in its sole discretion and
subject to such rules as the Administrator may adopt, permit Participant to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the exercise of this Option either by electing to have the
Company withhold from the shares of Common Stock to be issued upon the exercise
of this Option that number of shares of common stock, or by electing to deliver
to the Company previously-owned shares of common stock, in either case having a
Fair Market Value (determined as set forth in the Plan) on the date such tax is
determined under the Code (the “Tax Date”) equal to the amount necessary to
satisfy the minimum required tax withholding amount based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the supplemental income resulting from the
option.  In no event may the Company withhold shares having a Fair Market Value
in excess of such statutory minimum required tax withholding.  Participant’s
election to have the company withhold shares of Common Stock or to deliver
previously-owned shares of Common Stock upon exercise is irrevocable and is
subject to the consent of the Administrator and shall otherwise comply with such
rules as the Administrator may adopt to assure compliance with Rule 16b-3 or any
successor provision, as then in effect, of the General Rules and Regulations
under the Securities and Exchange Act of 1934, if applicable.  To the extent
that shares of Common Stock may be issued prior to the Tax Date to the electing
Participant, Participant hereby agrees to surrender that number of shares on the
Tax Date having an aggregate Fair Market Value (determined as set forth in the
Plan) equal to the withholding tax due.

 

4

--------------------------------------------------------------------------------


 

ARTICLE VI.  CAPITAL ADJUSTMENTS

 

Pursuant and subject to Section 14 of the Plan, in the event of an increase or
decrease in the number of shares of common stock resulting from a stock split,
reverse stock split, stock dividend, combination of shares, rights offering,
reclassification of the common stock, or any other change in the corporate
structure or shares of the Company, the Administrator, in order to prevent
dilution or enlargement of the rights of Participant, may make appropriate
adjustment as to the number and kind of securities subject to this Option.  Any
such adjustment affecting this Option shall be made without change in the
aggregate purchase price applicable to the unexercised portion of the Option but
with an appropriate adjustment in the price for each share or other unit of any
security subject to the Option. Without the consent of Participant, however, no
such change shall be made in the terms of the Option if such change would
disqualify the Option from treatment as an “incentive stock option” within the
meaning of Code Section 422, or any successor provision, or would be considered
a modification, extension or renewal of an option under Code Section 424(h), or
any successor provision.

 

ARTICLE VII.  BINDING EFFECT

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

ARTICLE VIII.  2007 EQUITY INCENTIVE PLAN

 

The Option represented by this Agreement has been granted under, and is subject
to the terms of, the Plan.  The terms of the Plan are hereby incorporated by
reference herein in their entirety and Participant, by execution hereof,
acknowledges having received a copy of the Plan.  Capitalized terms not defined
herein shall have the meaning set forth in the Plan.  The provisions of this
Agreement shall be interpreted as to be consistent with the Plan and any
ambiguities herein shall be interpreted by reference to the Plan.  In the event
that any provision hereof is inconsistent with the terms of the Plan, the latter
shall prevail.

 

ARTICLE IX.  MISCELLANEOUS

 

A.            Employment or Other Relationship; Rights as Stockholder.  Nothing
in this Agreement shall be construed to (a) limit in any way the right of the
Company or any Affiliate to terminate the status of Participant as an employee
of the Company at any time, or (b) be evidence of any agreement or
understanding, express or implied, that the Company or any Affiliate will employ
Participant in any particular position, at any particular rate of compensation
or for any particular period of time.  Participant shall have no rights as a
stockholder with respect to shares subject to the Option until such shares have
been issued to Participant upon exercise of the Option.  No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date such shares are issued, except as provided in Section 14 of
the Plan.

 

B.            Securities Law Compliance.  The exercise of all or any parts of
this Option shall only be effective at such time as counsel to the Company shall
have determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws. 
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this Option, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held, until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that the

 

5

--------------------------------------------------------------------------------


 

certificates for such shares shall bear an appropriate legend to that effect and
that such shares will be not transferred or disposed of except in compliance
with applicable state and federal securities laws.

 

C.            Lockup Period Limitation.  Participant agrees that in the event
the Company advises Participant that it plans an underwritten public offering of
its common stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
stockholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying common stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this option or any of the
underlying shares of common stock without the prior written consent of the
underwriter(s) or its representative(s).

 

D.            Blue Sky Limitation.  Notwithstanding anything in this Agreement
to the contrary, in the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state securities or Blue Sky law limitations with respect thereto, the Board
of Directors of the Company shall have the right (i) to accelerate the
exercisability of this Option and the date on which this Option must be
exercised, provided that the Company gives Participant 15 days’ prior written
notice of such acceleration, and (ii) to cancel any portion of this Option or
any other option granted to Participant pursuant to this Agreement which is not
exercised prior to or contemporaneously with such public offering.  Notice shall
be deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

 

E.             Accounting Compliance.  Participant agrees that, if a
“transaction” (as defined in Section 14 of the Plan) occurs and Participant is
an “affiliate” of the Company or any Subsidiary (as defined in applicable legal
and accounting principles) at the time of such Change of Control, Participant
will comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.

 

F.             Stock Legend.  The certificates for any shares of Common Stock
purchased by Participant (or, in the case of death, Participant’s heirs or legal
representative(s)) shall bear an appropriate legend to reflect the restrictions
of this Article and Article III.C., provided, however, that failure to so
endorse any of such certificates shall not render invalid or inapplicable this
Article IX.

 

G.            Shares Reserved.  The Company shall at all times during the term
of the option period reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

 

H.            Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud and inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least ten
(10) years.  If the parties cannot agree on an arbitrator within twenty (20)
days, any party may request that a judge of the Circuit Court of Cook County,
Illinois select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.

 

6

--------------------------------------------------------------------------------


 

Limited civil discovery shall be permitted for the production of documents and
taking of depositions.  Unresolved discovery disputes may be brought to the
attention of the arbitrator who may dispose of such disputes.  The arbitrator
shall have the authority to award any remedy or relief that a court of this
state could order or grant; provided, however, that punitive or exemplary
damages shall not be awarded.  The arbitrator may award to the prevailing party,
if any, as determined by the arbitrator, all of its costs and fees, including
the arbitrator’s fee, administrative fees, travel expenses, out-of-pocket
expenses and reasonable attorney’s fees.  Unless otherwise agreed by the
parties, the place of any arbitration proceedings shall be Chicago, Illinois.

 

ARTICLE X.  GOVERNING LAW

 

This Agreement and all rights and obligations hereunder shall be construed in
accordance with the Plan and governed by the laws of the State of Delaware.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

PARTICIPANT

By execution hereof, the Participant acknowledges having received a copy of the
Plan.

 

 

 

8

--------------------------------------------------------------------------------